DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-12-10 has been entered.  The claim status is as follows:
Claims 1, 3-8, and 10-20 remain pending in the application.
Claims 1, 8, and 15 are amended.
Claims 2 and 9 are cancelled.
Claim Interpretation
Note the following limitation in method Claim 1: “initiating an interactive dialog using the one or more IoT computing devices for receiving one or more instructions, objectives, and the contextual information defining the selected task, wherein initiating the interactive dialog includes identifying, prior to formulating any remaining steps requisite to complete the selected task, whether additional information missing from the visual data is necessary to complete the selected task, and wherein at least one of the received one or more instructions includes instructing the user to perform an action that results in a presentation of the additional information via the visual data when the additional information is identified as missing”. Examiner points out that the mapping the bold portion of this limitation to prior art is optional for method claim 1, as it recites a contingent limitation (“whether additional information missing…when the additional information is identified as missing”).  MPEP 2111.04 (II) states:  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Thus, the prior art may only concern the conditional branch in which additional information is not identified as missing, which would mean the bold portion of this limitation is not executed.  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.  This does not apply to system and product claims 8-20.  In any case, Examiner has still mapped the entire claim language even in method claim 1, for the sake of compact prosecution.
Response to Arguments
Applicant's arguments with respect to rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that Schuster does not teach “identifying, prior to formulating any remaining steps requisite to complete the selected task, whether additional information missing from the visual data is necessary to complete the selected task”, as Schuster has already formulated the steps before identifying additional information missing from the visual data.  Examiner respectfully disagrees.  Note that in the flow chart on Fig. 9, that step 924 “Generate bill of materials” (described in [0090] as “To this end, the augmented reality system may walk the operator through a process where each of the prior to “Identify tasks to perform” ([0091]: Thereafter, in step 927, the augmented reality system may identify tasks 133 for the operator to perform to complete the project 130.”)  Examiner points out that it is not completely necessary for Schuster’s system to completely “know” each and every step before generating the necessary tools.  Even if one were to argue that it does, and thus the “identifying” is not “formulating” (with which Examiner disagrees), Schuster continues in [0093]:  “In step 930, the augmented reality system may sequentially display each of the plurality of tasks in the display of the augmented reality device.”  Here, Schuster discloses displaying the tasks, and Merriam-Webster defines “formulate” as “to put into a systematized statement or expression”.  Examiner further notes that there is another possible mapping of this limitation in Schuster, which is shown in Fig. 2 and Fig. 3, where the “information missing from the visual data” is the size and placement of a proposed wall, which occurs prior the formulation of tasks as shown in Fig. 4, as the size and position of the wall would determine how many materials and steps would be needed.

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et. al. (US 2021/0104311 A1; hereinafter Schulman) in view of Schuster (US 2018/0336732 A1).
As per Claim 1, Schulman teaches a method for intelligent problem solving using visual input by a processor, comprising
collecting visual data and contextual information associated with the visual data from one or more Internet of Things ("IoT") computing devices (Schulman, Para [0031], discloses:  “Also depicted as part of system 100 are one or more presence sensors 120. Presence sensors 120 may take various forms, including but not limited to passive infrared (“PIR”) sensors, weight- or pressure-based sensors (e.g., floor mats, chair mats, furniture covers and/or bedding that detect weight and/or pressure), cameras, light detectors, sensors that detect interaction with appliances (e.g., refrigerator door sensors, oven door sensors, regular door sensors, etc.), laser sensors, microphones, and so forth. Other types of presence sensors not specifically mentioned herein are contemplated.”  Here, Schulman discloses collecting visual data from one or more Internet of Things ("IoT") computing devices (“cameras”).  Schulman, Para [0032] Last Two Sentences, discloses: “In various embodiments, presence sensor(s) 120 may provide signals to master device 104 and/or slave device(s) 106 that indicate a detected presence, preferably of the subject-of-interest, at a particular location. As described herein, this detected subject location, along with a date and/or time associated with the detected location, may be included as part of a state of subject 102.”  Here, Schulman describes collecting contextual information associated with the visual data (“subject location, along with a date and/or time”), as Instant Specification [0063] describes “context” in the following way: “The additional implicit contextual inputs of the user may be collected (e.g., time-of-day, location, social media data of similar users etc.”)
and providing one or more solutions for a selected task using the visual data and contextual data (Schulman, Para [0039] discloses:  “Suppose subject 102 selects an offered task, such as cooking some sort of breakfast, e.g., by tapping a graphical element on the tablet computer that corresponds to the task. Subject 102 may be presented with output (e.g., a series of prompts) to guide subject 102 through performance of the task”.  Here, Schulman discloses providing one or more solutions (“guide subject 102 through performance of the task”) for the selected task (“selects an offered task”).  
Schulman, Para [0051-0052], discloses:  “FIGS. 3A-D depict examples of visual output that may be provided (as an “action” in response to a subject's state) to a subject upon the subject being detected entering a kitchen in the morning. In FIG. 3A, a graphical user interface includes two prompts, 332A and 332B, that provide options of tasks the subject may perform: “Make Oatmeal” and “Take Medication,” respectively. Prompts 332A and 332B may be output, e.g., by a (master or slave) computing device in the kitchen or carried by the subject (e.g., a smart phone, tablet, smart glasses, etc.), upon detection by one or more presence sensors 120 of the subject in the kitchen in the morning. In particular, the subject's state may include a location of “kitchen” and a current time that corresponds to times in which the subject typically makes breakfast and/or takes medication(s). Based on policy 116, controller 108 may determine, based on the subject's state, that prompts 332A and 332B should be presented. While visual output is depicted in FIGS. 3A-D, this is not meant to be limiting. In various embodiments, output may additionally or alternatively include audio output and/or haptic output. Suppose the subject selects prompt 332A to “Make Oatmeal.” This may trigger a “making oatmeal” task that includes a number of steps required to make oatmeal. Two such steps are represented by prompts 332C and 332D in FIG. 3B, “Get Oatmeal” and “Locate Pan.” In some embodiments in which actions are customized to the subject's home, these visual prompts may further indicate (e.g., with a picture) a location of these items, such as in an actual cupboard of the subject's kitchen.”  Here, Schulman discloses contextual data (“the subject's state may include a location of “kitchen” and a current time that corresponds to times in which the subject typically makes breakfast and/or takes medication(s)”.  Schulman also discloses using visual data for the task solution: “visual prompts may further indicate (e.g., with a picture) a location of these items, such as in an actual cupboard of the subject's kitchen”.  Thus, Schulman discloses a solution using the visual data (picture of a cupboard in the kitchen) and contextual data (the subject is currently located in the kitchen)).
initiating an interactive dialog using the one or more IoT computing devices for receiving one or more instructions, objectives, and the contextual information defining the selected task  (Schulman, Para [0030], discloses:  “User interaction engine 110 may be implemented with any combination of software and hardware, and may facilitate interaction between subject 102 and master device 104. For example, user interaction engine 110 may render one or more graphical user interfaces (“GUIs”) for presentation to subject 102 using one or more display devices (not depicted), as well as process inputs provided by subject 102 at those GUIs. And in various embodiments, user interaction engine 110 may provide output using other modalities than visual, such as audio (e.g., natural language output, audio prompts, etc.), haptic, etc. In some embodiments in which master device 104 (or slave device 106) takes the form of smart glasses or another similar device, user interaction engine 110 may provide augmented reality output, such as annotations that are presented visually to subject 102 overlaying the environment viewed by subject 102. User interaction engine 110 may receive input from subject 102 using a variety of modalities, such as via keyboard, mouse, touchscreen, audio input (e.g., spoken utterances), gestures (e.g., made with a smart phone), cameras (e.g., by making hand gestures), and so forth.”  Here, Schulman discloses “natural language output” and “audio input (e.g., spoken utterances)”.  Together, input and output of language comprises an interactive dialog.  Schulman, Para [0035], discloses:  “This output can include audio and/or visual prompts that offer subject 102 potential tasks (e.g., IADLs) based on the subject's current state, and/or provide steps of tasks that subject 102 should perform.” Here, Schulman discloses that the interactive dialog (“audio prompts”) is for receiving one or more instructions (“steps of tasks”), objectives (“tasks”), and the contextual information (“current state”) defining the selected task (“tasks”).  Note that a task in itself may be an objective.  Schulman, Para [0058], also discloses the other direction of the interactive dialog from the user to IoT computing devices:  “This task-engagement input may include, for instance, the subject tapping a visual prompt, swiping a visual prompt, providing some gesture that may be detected by a camera, natural language input from the subject (‘OK, I've located the pot,’ ‘OK, I've turned off the stove’), etc.”).
However, Schulman does not teach wherein initiating the interactive dialog includes identifying whether additional information missing from the visual data is necessary to complete the selected task, and wherein at least one of the received one or more instructions includes instructing the user to perform an action that results in a presentation of the 
Schuster teaches wherein initiating the interactive [dialog] communication includes identifying, prior to formulating any remaining steps requisite to complete the selected task, whether additional information missing from the visual data is necessary to complete the selected task, and wherein at least one of the received one or more instructions includes instructing the user to perform an action that results in a presentation of the additional information via the visual data when the additional information is identified as missing (Recall that Schulman discloses a dialog.  Schuster, Para [0077], discloses:  “Turning now to FIG. 7, another augmented environment is shown as if the user is wearing smart glasses to assist the operator in verifying that he or she has all requisite materials to complete a task 133, sub-task 136, or project 130. In some embodiments, the augmented reality system may verify that each tool or item in a bill of materials (generation of which will be discussed below) has been gathered for the project 130. To this end, the augmented reality system may walk the operator through a process where each of the items is sequentially inspected by the augmented reality system where the items are visible by the camera. Object recognition may be employed to verify that each of the items in the bill of materials are available for use. For example, the augmented reality system may use pixel value thresholds to identify objects in an environment and compare the objects to data stored in the data store 112. For example, a region having a screw may be compared to data stored in the data store 112 to determine whether the object is a screw and, if so, determine a type, size, length, or other aspect of the screw to verify conformation with the bill of materials. In further embodiments, a receipt or a barcode (or other machine-readable identifier) corresponding to the items in the bill of materials may be analyzed using optical character recognition.”

    PNG
    media_image1.png
    538
    509
    media_image1.png
    Greyscale

Figure 7 above, as described by Schuster [0077] cited above, shows that Schuster discloses initiating the interactive communication by identifying whether additional information missing from the visual data is necessary to complete the selected task, as Schuster discloses in [0077] “verifying that he or she has all requisite materials to complete a task” by inspecting the visual data ([0077]: “sequentially inspected by the augmented reality system where the items are visible by the camera. Object recognition may be employed to verify that each of the items in the bill of materials are available for use”; Fig 7:  “Found:  4 Nails and 3 Screws”).  Schulman Fig 7 also discloses “Alert:  Add another ‘Screw’ to Continue”. This communicates to the user that additional information (“Screw”) is missing from the visual data.  The “Alert” is at least one of the received one or more instructions that includes instructing the user (“Add another ‘Screw’”), as it tells the user what information is needed.  It is instructing the user to perform an action that results in a presentation of the additional information via the visual data when the additional information is identified as missing, as it instructs the user to bring the “Screw” into the visual data field of view of the AR device ([0077]: “Object recognition may be employed to verify that each of the items in the bill of materials are available for use”).  This process is an interactive communication between the user and AR device, the communication comprising the text shown by the device, and the manual actions performed by the user to put items in the field of view of the AR device.  While this communication is not a dialog in the sense of spoken language, the concept of a dialog was taught by Schulman).
Schuster describes the process above in [0090]:  “In some embodiments, the augmented reality system may verify that each tool or item in the bill of materials has been gathered for the project 130. To this end, the augmented reality system may walk the operator through a process where each of the items is sequentially inspected by the augmented reality system where the items are visible by the camera. Object recognition may be employed to verify that each of the items in the bill of materials are available for use. In other embodiments, a receipt or a barcode (or other machine-readable identifier) corresponding to the items in the bill of materials may be analyzed using optical character recognition.”  Then, Schuster follows this up in [0091] with:  “Thereafter, in step 927, the augmented reality system may identify tasks 133 for the operator to perform to complete the project 130.  Finally, in [0093], Schuster states:  “In step 930, the augmented reality system may sequentially display each of the plurality of tasks in the display of the augmented reality device.”  Thus, Schuster identifies and displays tasks after identifying additional information missing from the visual data.  Therefore, Schuster discloses identifying whether additional information missing from the visual data is necessary to complete the selected task prior to formulating any remaining steps requisite to complete the selected task.  Note that in Schuster Fig. 9, that “Identify tasks to perform” comes after “Generate bill of materials” in the flow chart.)
Schulman and Schuster are analogous art because they are both in the field of endeavor of smart devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the automated task assistance of Schulman with the augmented reality task assistance of Schuster. The modification would have been obvious because one of ordinary skill in the art would be motivated to save time and resources (Schuster [0025]:  “With the advent of augmented reality, many potential improvements are possible in the field of construction, manufacturing, remodeling, and related industries. For instance, augmented reality systems may be able to assist those with limited skill or expertise in performing a difficult or once impossible task. Thus, the augmented reality systems described herein are beneficial for reducing required skill or expertise, minimizing labor time, optimizing use of materials, and other benefits in construction, manufacturing, and related industries, as will be appreciated”).

As per Claim 3, the combination of Schulman and Schuster teaches the method of claim 1. Schulman teaches further includes augmenting the interactive dialog using the one or more IoT computing devices with the visual data (Schulman, Para [0035], discloses:  “This output can include audio and/or visual prompts that offer subject 102 potential tasks (e.g., IADLs) based on the subject's current state, and/or provide steps of tasks that subject 102 should perform.”  Here, Schulman discloses that steps of tasks may be given via audio, and are thus part of an interactive dialog using the one or more IoT computing devices.  Schulman, Para [0052], discloses:  “In some embodiments in which actions are customized to the subject's home, these visual prompts may further indicate (e.g., with a picture) a location of these items, such as in an actual cupboard of the subject's kitchen.”  Here, Schulman also discloses visual prompts, and thus is augmenting the interactive dialog with the visual data.  Schulman also discloses this in [0058]: “This task-engagement input may include, for instance, the subject tapping a visual prompt, swiping a visual prompt, providing some gesture that may be detected by a camera, natural language input from the subject (“OK, I've located the pot,” “OK, I've turned off the stove”), etc.”, wherein “some gesture that may be detected by a camera” is augmenting the interactive dialog with the visual data.)

As per Claim 4, the combination of Schulman and Schuster teaches the method of claim 1. Schulman teaches further including using natural language processing (NLP), automated speech recognition (ASR), lexical analysis, semantic analysis, visual recognition analysis, or a combination thereof to learn or identify one or more instructions, task objectives, (Schulman, Para [0058], discloses: “This task-engagement input may include, for instance, the subject tapping a visual prompt, swiping a visual prompt, providing some gesture that may be detected by a camera, natural language input from the subject (“OK, I've located the pot,” “OK, I've turned off the stove”).  Here, Schulman discloses automated speech recognition (ASR).  This utterance by the user will move the task on to the next step instruction (i.e., the next step after locating the pot), and is therefore used to identify one or more instructions, task objectives, and the contextual information defining the selected task.)

As per Claim 5, the combination of Schulman and Schuster teaches the method of claim 1. Schulman teaches further including: classifying the selected task into a task classification model (Schulman, Para [0045], discloses:  “In other embodiments, learning engine 112 may employ other learning techniques. For example, in some embodiments, policy 116 may include one or more artificial neural networks that are trained to select an action based on a state of subject 102. For example, various features of a state of subject 102 may be applied as input across the neural network to generate output. In some embodiments, the output may include probabilities associated with a plurality of potential actions (e.g., prompts to be provided to subject 102) that may be taken, e.g., by controller 108, in response to the subject state. In some embodiments, the highest probability action may simply be selected. In other embodiments, an action may be stochastically selected based on the probabilities, meaning the highest probability action is the most likely to be selected, but another action could be randomly selected instead.”  Here, Schulman discloses a (an “artificial neural network” that selects one or more discrete values (“select an action”, “plurality of potential actions”)).  This is used to classify the selected task (“select an action”).  The user may also be prompted to select one of a plurality of tasks (“plurality of potential actions (e.g., prompts to be provided to subject 102)”), in which case the task that is ultimately selected by the user, has still already been classified, and thus Schulman in this case is still classifying the selected task.)
providing a user with one or more sub-tasks solutions to perform the selected task according to the task classification model (Schulman, Para [0040], discloses:  “As mentioned previously, providing a uniform amount of guidance to all subjects, regardless of their respective levels of impairment, may lead to less impaired subjects becoming frustrated with being “micromanaged,” while more severely impaired subjects may not receive sufficient guidance. Moreover, the needs of individual subjects may change as their levels of impairment change, e.g., deteriorate or even improve. Accordingly, in various embodiments, learning engine 112, which may be implemented using any combination of software and hardware, may be configured to apply various learning techniques to compute, re-compute, alter, tailor, customize, modify, or more generally, influence, policy 116 to suit the particular needs/impairment of subject 102.”  Here, Schulman discloses not giving the same level of guidance to all users.  Schulman, Para [0043], discloses:  “FIG. 2 depicts example pseudocode that demonstrates one example of how Q learning may be employed, in accordance with various embodiments. The algorithm receives, as input, a current Q function estimate. It has various methods available to it, such as “Sample,” which draws a sample of transitions (i.e. state/action/state triples, as described before, with an associated reward) from, e.g., local memory 114, “Fit,” which fits a random forest model to minimize root mean square error on a training set, and “Acts,” which obtains allowable task/step actions that may be selected based on a current state of subject 102.”  Here, Schulman discloses using the task classification model (“learning”) sub-tasks solutions (“allowable step actions”) for providing a user (“guidance to subjects”)).

As per Claim 7, Schulman teaches the method of claim 1.  Schulman also teaches accessing a knowledge domain according to a task classification model for providing one or more solutions for the selected task (Schulman, as shown above, teaches a task classification model.  Schulman, Para [0045], discloses:  “In other embodiments, learning engine 112 may employ other learning techniques. For example, in some embodiments, policy 116 may include one or more artificial neural networks that are trained to select an action based on a state of subject 102. For example, various features of a state of subject 102 may be applied as input across the neural network to generate output. In some embodiments, the output may include probabilities associated with a plurality of potential actions (e.g., prompts to be provided to subject 102) that may be taken, e.g., by controller 108, in response to the subject state. In some embodiments, the highest probability action may simply be selected. In other embodiments, an action may be stochastically selected based on the probabilities, meaning the highest probability action is the most likely to be selected, but another action could be randomly selected instead.”  Here, Schulman discloses a classification model (an “artificial neural network” that selects one or more discrete values (“select an action”, “plurality of potential actions”)).  This is used to classify the selected task (“select an action”).  Schulman also uses a classification model for providing one or more solutions for the selected task.  Schulman, Para [0040], discloses:  “As mentioned previously, providing a uniform amount of guidance to all subjects, regardless of their respective levels of impairment, may lead to less impaired subjects becoming frustrated with being “micromanaged,” while more severely impaired subjects may not receive sufficient guidance. Moreover, the needs of individual subjects may change as their levels of impairment change, e.g., deteriorate or even improve. Accordingly, in various embodiments, learning engine 112, which may be implemented using any combination of software and hardware, may be configured to apply various learning techniques to compute, re-compute, alter, tailor, customize, modify, or more generally, influence, policy 116 to suit the particular needs/impairment of subject 102.”  Schulman, Para [0043], discloses:  “FIG. 2 depicts example pseudocode that demonstrates one example of how Q learning may be employed, in accordance with various embodiments. The algorithm receives, as input, a current Q function estimate. It has various methods available to it, such as “Sample,” which draws a sample of transitions (i.e. state/action/state triples, as described before, with an associated reward) from, e.g., local memory 114, “Fit,” which fits a random forest model to minimize root mean square error on a training set, and “Acts,” which obtains allowable task/step actions that may be selected based on a current state of subject 102.”  Here, Schulman discloses using the task classification model (“learning”) for providing one or more solutions for the selected task (“allowable step actions”, wherein step actions comprise a solution to a task).  Examiner notes that Applicant has not provided a definition or any other details for “knowledge domain” in the Specification, nor is it a commonly used term in the art.  Examiner is interpreting the limitation “accessing a knowledge domain” as “accessing solution data”.  Thus, above, when Schulman accesses the “step actions”, which are solution data stored somewhere in the system, Schulman is accessing a knowledge domain.)
an interactive dialog with a user (Schulman, Para [0030], discloses:  “User interaction engine 110 may be implemented with any combination of software and hardware, and may facilitate interaction between subject 102 and master device 104. For example, user interaction engine 110 may render one or more graphical user interfaces (“GUIs”) for presentation to subject 102 using one or more display devices (not depicted), as well as process inputs provided by subject 102 at those GUIs. And in various embodiments, user interaction engine 110 may provide output using other modalities than visual, such as audio (e.g., natural language output, audio prompts, etc.), haptic, etc. In some embodiments in which master device 104 (or slave device 106) takes the form of smart glasses or another similar device, user interaction engine 110 may provide augmented reality output, such as annotations that are presented visually to subject 102 overlaying the environment viewed by subject 102. User interaction engine 110 may receive input from subject 102 using a variety of modalities, such as via keyboard, mouse, touchscreen, audio input (e.g., spoken utterances), gestures (e.g., made with a smart phone), cameras (e.g., by making hand gestures), and so forth.”  Here, Schulman discloses “natural language output” and “audio input (e.g., spoken utterances)”.  Together, input and output of language comprises an interactive dialog with a user.  
However, Schulman does not teach enhancing the one or more solutions for the selected task via an interactive dialog with a user upon determining additional information is required from performing the selected task.
Schuster teaches enhancing the one or more solutions for the selected task via an interactive [dialog] communication with a user upon determining additional information is required from performing the selected task.  (Schuster, Para [0077], discloses:  “Turning now to FIG. 7, another augmented environment is shown as if the user is wearing smart glasses to assist the operator in verifying that he or she has all requisite materials to complete a task 133, sub-task 136, or project 130. In some embodiments, the augmented reality system may verify that each tool or item in a bill of materials (generation of which will be discussed below) has been gathered for the project 130. To this end, the augmented reality system may walk the operator through a process where each of the items is sequentially inspected by the augmented reality system where the items are visible by the camera. Object recognition may be employed to verify that each of the items in the bill of materials are available for use. For example, the augmented reality system may use pixel value thresholds to identify objects in an environment and compare the objects to data stored in the data store 112. For example, a region having a screw may be compared to data stored in the data store 112 to determine whether the object is a screw and, if so, determine a type, size, length, or other aspect of the screw to verify conformation with the bill of materials. In further embodiments, a receipt or a barcode (or other machine-readable identifier) corresponding to the items in the bill of materials may be analyzed using optical character recognition.”  Here, Schuster discloses enhancing the one or more solutions (“assist the operator…to complete”) for the selected task (“a task”) via an interactive [dialog] communication with a user (“walk the operator through a process”).  This is done upon determining additional information is required (“verifying that he or she has all requisite materials…sequentially inspected by the augmented reality system where the items are visible by the camera”).  Here, the additional information required is the visual data corresponding to the necessary tool, which is required by the camera.  The interactive communication is not indicated as being spoken, but spoken dialog was taught by Schulman, as shown above).

As per Claim 8, Claim 8 is a system claim corresponding to method Claim 1.  The difference is that it recites one or more computers.  (Schulman, Para [0026], discloses:  “Master device(s) 104 and slave device(s) 106 may take various forms, including but not limited to tablet computers, desktop computers, laptop computers, smart phones, wearable devices (e.g., smart watches, smart glasses), set top boxes, smart televisions, standalone interactive speakers, and any other computing device that is capable of receiving input from a subject and providing output to the subject.”).  Claim 8 is rejected for the same reasons as Claim 1.

As per Claim 10, Claim 10 is a system claim corresponding to method Claim 3.  The difference is that it recites one or more computers.  Claim 10 is rejected for the same reasons as Claim 3.

As per Claim 11, Claim 11 is a system claim corresponding to method Claim 4.  The difference is that it recites one or more computers.  Claim 11 is rejected for the same reasons as Claim 4.

As per Claim 12, Claim 12 is a system claim corresponding to method Claim 5.  The difference is that it recites one or more computers.  Claim 12 is rejected for the same reasons as Claim 5.

As per Claim 14, Claim 14 is a system claim corresponding to method Claim 7.  The difference is that it recites one or more computers.  Claim 14 is rejected for the same reasons as Claim 7.

As per Claim 15, Claim 15 is a computer program product claim corresponding to method Claim 1.  The difference is that it recites a non-transitory computer-readable storage medium.  (Schulman, Claim 20, discloses:  “At least one non-transitory computer-readable medium”).  Claim 15 is rejected for the same reasons as Claim 1.

As per Claim 16, Claim 16 is a computer program product claim corresponding to method Claim 2.  The difference is that it recites a non-transitory computer-readable storage medium.  Claim 16 is rejected for the same reasons as Claim 2.

As per Claim 17, Claim 17 is a computer program product claim corresponding to method Claim 4.  The difference is that it recites a non-transitory computer-readable storage medium.  Claim 17 is rejected for the same reasons as Claim 4.

As per Claim 18, Claim 18 is a computer program product claim corresponding to method Claim 5.  The difference is that it recites a non-transitory computer-readable storage medium.  Claim 18 is rejected for the same reasons as Claim 5.

As per Claim 20, Claim 20 is a computer program product claim corresponding to method Claim 7.  The difference is that it recites a non-transitory computer-readable storage medium.  Claim 20 is rejected for the same reasons as Claim 7.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schulman and Schuster in view of Pinto (US 2008/0255754 A1).
As per Claim 6, the combination of Schulman and Schuster teaches the method of claim 1.  However, the combination of Schulman and Schuster does not teach further including providing one or more similar solutions of one or more alternative users for completing the selected task.
Pinto teaches further including providing one or more similar solutions of one or more alternative users for completing the selected task. (Pinto, Para [0035], discloses “In additional aspects of the invention, using the software client installed on the mobile device, the user will be able to request the optimal route from point A to point B. The request will be transmitted to the server, which will use historical information as well as current traffic conditions to determine the fastest route. The historical information that the server will use will include the common routes that other users took from the said point A to the said point B, and/or from any point to any point along the route from said point A to said point B”.  Here, Pinto discloses the selected task (“user will be able to request the optimal route from point A to point B”).  Pinto also discloses one or more similar solutions of one or more alternative users (“the common routes that other users took from the said point A to the said point B”)).
Schulman, Schuster, and Pinto are analogous art because they are all in the field of endeavor of smart devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the automated task guidance of Schulman and Schuster, with the providing of other users’ task solutions of Pinto. The modification would have been obvious because one of ordinary skill in the art would be motivated to use the best possible solution (Pinto [0035]:  “Using historical information to determine a route from point A to point B will provide the user with a better route then a route which can be calculated using any navigation algorithm, it will take into consideration the preferences and route selections made by the users community, which are mainly local drivers who are familiar with the local roads and the best routes to commute on.”)

As per Claim 13, Claim 13 is a system claim corresponding to method Claim 6.  The difference is that it recites one or more computers.  (Schulman, Para [0026], discloses:  “Master device(s) 104 and slave device(s) 106 may take various forms, including but not limited to tablet computers, desktop computers, laptop computers, smart phones, wearable devices (e.g., smart watches, smart glasses), set top boxes, smart televisions, standalone interactive speakers, and any other computing device that is capable of receiving input from a subject and providing output to the subject.”).  Claim 13 is rejected for the same reasons as Claim 6.

As per Claim 19, Claim 19 is a computer program product claim corresponding to method Claim 6.  The difference is that it recites a non-transitory computer-readable storage medium.  (Schulman, Claim 20, discloses:  “At least one non-transitory computer-readable medium”).  Claim 19 is rejected for the same reasons as Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petersen et. al. (“Cognitive Augmented Reality”) discloses augmented reality assistance for procedural tasks
Wood et. al. (US 20180/165978  A1) discloses augmented reality assistance for maintenance tasks, including the use of IoT sensors to monitor progress, and in [0047], discloses determining additional steps based on the current visual state of the environment
Mullins (US 2017/0193302 A1) discloses augmented reality for task assistance
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126